The following excerpt from Ballard v. State (Ala.App.)121 So. 502, is here applicable: "The argument for petitioner overlooks the limited review of this Court of decisions of the Court of Appeals to questions of law therein presented, as set forth in Postal Telegraph-Cable Co. v. Minderhout, 195 Ala. 420,71 So. 91, and subsequent cases. Most of the questions here argued were not treated or considered by the Court of Appeals, and do not come within the purview of our review of the decisions of that court. Jackson v. State, 217 Ala. 563,117 So. 157; Polytinsky v. Wilson, 215 Ala. 455, 111 So. 276; Campbell v. State, 216 Ala. 295, 112 So. 902." *Page 436 
We find nothing in the opinion in this case calling for the granting of the petition. The writ will be denied.
Writ denied.
ANDERSON, C. J., and GARDNER, BOULDIN, and FOSTER, JJ., concur.